Citation Nr: 1755242	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  07-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:  Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to April 1992.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran subsequently relocated and the Wichita, Kansas RO currently has jurisdiction of his file.  In May 2008, a videoconference hearing was before the undersigned; a transcript of the hearing is in the record.  In August 2008, the Board remanded the case to the RO for additional development.  

In September 2009, the Board promulgated a decision on three service connection issues to include that of bipolar disorder.  The Veteran appealed the Board decision to the U.S. Court of Appeal for Veterans Claims (CAVC), and in a February 2011 Order CAVC granted a Joint Motion by the parties (the Veteran and the legal representative of the VA, the Office of the General Counsel), and vacated the Board decision and remanded the case to the Board for action consistent with the terms of the Joint Motion.  

In August 2011, the Board remanded this matter to the RO for additional development, and the Veteran's appeals seeking service connection for a low back disability and for disabilities of the feet and great toes, based on the Veteran's statement withdrawing such appeals.  

A May 2014 Board decision denied service connection for bipolar disorder, and the Veteran again appealed the decision to CAVC, which in a February 2015 Order granted a January 2015 Joint Motion of the parties.  (The Joint Motion was granted on a technicality, for reportedly not responding to a request for a 90 day stay for submission of additional evidence; the Veteran's attorney subsequently submitted a medical report by a private medical consultant dated in September 2013 and submitted to VA in May 2015.)  To reconcile the varying medical opinions in the case, the Board in October 2015 sought a medical expert opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C. § 7109 and 38 C.F.R. § 20.901; an opinion dated in August 2016 was received.  In response, the Veteran's attorney submitted additional medical evidence in the form of two additional opinions (one, dated in December 2016, was an addendum opinion by the former private medical consultant and the other, dated in April 2017, was an opinion by another medical consultant).  The Board found that further medical guidance was needed (particularly interpretation of peer-reviewed literature cited by the Veteran's consulting providers) and sought another VHA medical expert opinion in June 2017.  Such opinion was received in November 2017.  


FINDING OF FACT

The competent evidence is in relative equipoise regarding whether the Veteran's currently diagnosed bipolar disorder had onset during his period of service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, service connection for bipolar disorder is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is favorable to the Veteran, VCAA compliance need not be addressed.



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran claims that his bipolar disorder was initially manifest during his period of service when he experienced symptoms of depression and anxiety.  To support his claim initially, he submitted a statement, dated in April 2007, from a VA staff psychiatrist, who found it "quite likely" that the Veteran's bipolar disorder was first manifested in the service.  At a May 2008 Board hearing, the Veteran testified about the stress and pressure placed upon him in service due to his job and raising a family.  He related that his initial symptoms of anxiety started at some point around 1988 or 1989.  He stated that he turned to marijuana in an effort to find a way to calm down.  He stated that he tested positive on a urinalysis test during service but denied using drugs, and based on several endorsements he received, there was no reason to believe that he used drugs or was an excessive drinker.  In any case, he stated he was placed in a "Substandard Performance Review Program," and his subsequent urinalyses were clean (he said he ceased using marijuana immediately after being put in the program).  He stated that the stress and anxiety that he felt in service were the same symptoms he continued to have since then.  He stated that after service, he continued to have symptoms and it was not until 2004 that his employer realized his behavior indicated he had mental problems.  He testified that he switched to alcohol to self-medicate during service and consumed increasing amounts of alcohol.  This behavior continued through 2004 when bipolar disorder was diagnosed.  He stated his first treatment was from a private physician, who prescribed Zoloft in 2003, and because the medication had no effect on him, he assumed he was not clinically depressed.  He added that his wife also had bipolar disorder, and that even though he did not discuss his symptoms with doctors after his separation from service, his wife noticed that his symptoms were similar to hers.

The Veteran served on active duty from September 1978 to April 1992.  His service treatment records are silent for complaints, findings, or a diagnosis of a psychiatric disorder, including at the time of his separation examination in February 1992 when he completed a form, titled Report of Medical History, wherein he declared his present health to be "excellent" and specifically denied any depression, excessive worry, and nervous trouble of any sort (he also denied such conditions on a November 1990 Report of Medical History, when a clinical examination was likewise normal psychiatrically).  His service personnel records include a December 1990 record that notes he was counseled regarding illicit drug use that was identified by urinalysis testing for THC in October 1990.  He was placed in a treatment/aftercare program, and in September 1991 he was assigned to the Enlisted Substandard Performance Program for failure to adhere to the Marine Corps drug policy.  He was honorably discharged in April 1992, and the narrative reason for separation was expiration of enlistment (his separation code was KBK1, denoting normal expiration of service).  

After service, VA and private medical records show that the Veteran's bipolar disorder has been diagnosed since 2004 (i.e., beginning more than 10 years after service).  VA records show that in October 2004, the Veteran presented with very rapid speech.  It was his first appearance at the VA, and he had multiple medical concerns, none of which included an explicit complaint of anxiety or depression.  In the report of that initial visit, it was noted that he "has increased stressors in the family, all he feels is since the car accident... has difficulty focusing and has insomnia."  (The record at that time also shows that the Veteran lost his job in May 2004; evidently, he was terminated after being found lying on the floor in a fetal position.)  Although the focus was not psychiatric, the examiner noted the Veteran had a family history of schizophrenia and bipolar disorder.  The assessment included rule out bipolar, depression.  A November 2004 note by the same physician shows an assessment of anxiety and history of bipolar.  

On a follow-up visit in the VA mental health clinic in December 2004, the Veteran was anxious and his mood was depressed; the assessment was bipolar II.  His significant issues/symptoms/problems were noted at that time as follows:  "Probs since MVA 5 y ago; wife with mental illness; poor sleep, concentration, anorexia, denies suicide, now MJ, no alc; past hypomania; anxiety attacks; fam history of bipolar."  A March 2005 mental health note indicates the assessment had not changed, and that the Veteran needed a full diagnostic assessment.  An April 2005 mental health assessment reflects that the Veteran reported that his problems began around 1982 and increased after a 1999 car accident.  (Private records in the file regarding the accident indicate that it occurred in July 1999 and that the Veteran's wife suffered a traumatic brain injury, which placed additional burdens on the family.)  He reported that he was depressed prior to the accident and that the accident exacerbated the symptoms.  His symptoms and psychiatric history were noted, and it was indicated he first received treatment in 2004.  The clinical diagnosis was bipolar disorder, mixed.  Later, mental health treatment records through 2007 reflect no change in the diagnosis.  An April 2007 note indicates that the Veteran reported that he smoked marijuana in service to self-medicate symptoms of depression and anxiety.  The psychiatrist commented that it was "quite likely" that the Veteran's bipolar disorder was first manifested in the service.  

Records from SSA include an August 2005 psychological evaluation report by a licensed psychologist who reviewed VA treatment records that were provided, obtained a history from the Veteran, and examined the Veteran.  In reporting his history, the Veteran related that his problems with depression had increased since 1982 and that a motor vehicle accident in 1999 exacerbated his symptoms.  The diagnoses were bipolar disorder NOS and cannabis dependence (the frequency of his use was once per month).  

On March 2012 VA examination to address the nature and onset of the Veteran's mental disorder, upon review of the record and examination of the Veteran, the diagnoses were bipolar disorder and alcohol/cannabis abuse.  The examiner concluded that there was no medical evidence to suggest a connection between the Veteran's currently diagnosed bipolar disorder and his service, and provided rationale that included reasons for his disagreement with the April 2007 statement by a VA psychiatrist who commented that it was likely that the bipolar disorder first manifested during service.  

In May 2015, the Veteran's attorney submitted a private psychiatric report (prepared by Dr. Cesta in September 2013, and based on an interview of the Veteran in August 2013 as well as on a review of his medical record and "ancillary information regarding his medical history and relevant data").  In contrast to the VA examiner's assessment, Dr. Cesta asserted in strong and certain terms that the "initiation of [the Veteran's] psychiatric illness occurred while he was on active-duty and led to the development of bipolar affective disorder."  In his view, a historical review of the medical records reflected that from "1990 going forward" there was a "steady course of deterioration marked by worsening mood lability, depression, irrational thought processing, the incapacity to engage with fellow Marines, and in essence, the classic development of mental illness."  He noted that during his interview, the Veteran "described overwhelming feelings of depression, mania, paranoid thoughts, altered causal relationships, thought disorganization, and mixed mood states during the course of his active-duty service... [which] progressed steadily throughout the remainder of his enlistment and subsequently led to his discharge."  However, Dr. Cesta, who found nothing in the VA examiner's report to suggest that the Veteran lacked veracity or was fabricating symptoms, did not comment upon, or otherwise explain, that on military examinations in November 1990 and (for separation) in February 1992, the Veteran was evaluated as psychiatrically normal (and declared a "healthy male" in November 1990), and that on medical history forms at those times the Veteran specifically denied having depression or excessive worry, or nervous trouble of any sort, and declared himself as being in "excellent" health in February 1992.  Further, the Veteran's service department records do not indicate that a psychiatric illness was a precipitating factor in his separation from service, or that he was discharged from service due to his use of cannabis (whether or not to mitigate symptoms of depression alternating with mania), as concluded by Dr. Cesta, who found that the Veteran displayed a "high level of veracity" and that his symptoms of bipolar disorder were "clear, obvious, and present" while in service (apparently based on the Veteran's self-reports).  (On the VA examination, the Veteran related that he was denied reenlistment due to cannabis use, but also that he stopped marijuana use completely when he had a "dirty UA" and got into trouble.)  Dr. Cesta stated that it was unquestionable that the Veteran's military lifestyle and unique stressors therein led to the development of his bipolar affective disorder and that the VA examiner was "completely incorrect" on this point.  He also discredited the VA examination as "illogical" and "clinically irrelevant."  He cited to seven peer-related medical articles, all from the same journal to support his position.  

To reconcile the conflicting medical opinions in the case, the Board sought an opinion from a VHA consulting expert regarding the most likely etiology for the Veteran's current bipolar disorder.  In the opinion, dated in August 2016, the consulting provider, Dr. McGuire, concluded that it was less likely than not that the Veteran's bipolar disorder had onset during service.  He cited to several peer-related medical articles, but also commented on each of the articles cited by Dr. Cesta, finding that most of them were irrelevant to the issue of determining the onset of the Veteran's bipolar disorder.  Regarding Dr. Cesta's conclusion that military stresses caused or exacerbated the Veteran's bipolar disorder, Dr. McGuire stated, citing to an article by Dienes, that such conclusion was "not consistent with current understanding of the impact of stress on bipolar disorder onset".  

In an addendum report, dated in December 2016, Dr. Cesta provided a rebuttal opinion.  He used terms to indicate the certainty of his position that the evidence "clearly" showed the onset of the bipolar disorder was during military service, when the Veteran experienced a "precipitous decline" from December 1990 when he was discovered to be using cannabis.  He placed great credence in the Veteran's (and his wife's) reports to him of various symptoms the Veteran had during service, stating that the "only way to ascertain if someone has a psychiatric diagnosis is to interview them while they articulate the symptoms being experienced" (he pointedly noted that Dr. McGuire did not personally interview the Veteran).  Several times Dr. Cesta indicated that Dr. McGuire's conclusions were "strongly refuted" or "completely refuted" by peer-reviewed literature or that his (Dr. Cesta's) own opinions were "strongly supported" or "completed support[ed]" by peer-reviewed literature.  Dr. Cesta also indicated that in reviewing the recent literature on bipolar affective disorder, he found Dr. McGuire's views on the subject to be "antiquated, unsupported in the literature, and incomplete."  He then proceeded to cite to numerous medical articles, including ones by a "leading expert on the origins and progression of bipolar disorder" and by a "world expert on bipolar disorder," who reportedly found that life stressor events could contribute to the onset of bipolar disorder in older individuals (to rebut Dr. McGuire's assertions on the subject).  Dr. Cesta stated that there was "no question, from the exhaustive literature, from world-renowned experts, that bipolar disorder can be triggered by life events."  He found "ample evidence in the medical record" in support of the Veteran's claim that his bipolar disorder had onset during service.  He found that the peer-reviewed literature "completely refutes" Dr. McGuire's assertions, and that Dr. McGuire failed to consider "the bulk" of the literature in determining the onset and progression of the Veteran's disorder.  Dr. Cesta stated that there was "nothing to refute [the opinion that onset of bipolar disorder was during service] in the medical record other than the March 2012 VA examiner's and Dr. McGuire's opinions "flying in the face of the peer-reviewed literature."  

In May 2017, the Veteran's attorney also submitted an additional opinion by another private psychiatrist to serve as a so-called "tiebreaker" opinion.  Dr. Center's opinion, dated in April 2017, was based on a review of the Veteran's records, although she did not mention the military physical examinations and reports of medical history in November 1990 and February 1992, and did not provide a summary of Dr. McGuire's conclusions as she had for those of the March 2012 VA examiner and Dr. Cesta.  With much reliance on the information supplied by the Veteran and his wife, she stated that the records "clearly indicate mood instability" consistent with a bipolar disorder diagnosis with an onset prior to his military discharge.  She concluded that the onset of the Veteran's bipolar symptoms was during service with "gradual decompensation over time."  [Notably, Dr. Cesta's assessment indicated a "precipitous" decline beginning in 1990, i.e., the supporting opinions are inconsistent on that point.]  She provided nine references but did not discuss the particular ways each of the references supported her opinion.  

Thereafter, the Board found that further medical guidance was necessary, particularly given the various medical references cited by Dr. McGuire, Dr. Cesta, and Dr. Center in support of divergent medical conclusions regarding the onset of the Veteran's bipolar disorder.  The Board acknowledged its lack of expertise to determine whether the peer-reviewed literature cited by the physicians was appropriately applied to the specific facts of this case, and whether Dr. McGuire had relied upon literature that was antiquated, as asserted by Dr. Cesta.  Accordingly, the Board sought another opinion from a VHA consulting expert regarding the most likely etiology for the Veteran's current bipolar disorder.  The consulting expert was specifically asked to provide guidance on the peer-reviewed literature cited by Dr. McGuire in August 2016, Dr. Cesta in September 2013 and December 2016, and Dr. Center in April 2017, in terms of whether one medical reference was held to have greater acceptance over another in the science of psychiatry.  For example, as applied to the Veteran's case, the expert was asked whether military stresses could contribute to the development or onset of bipolar disorder, and whether the Veteran's cannabis use in service was a tell-tale sign of the existence of a co-morbid bipolar disorder (in the face of no contemporaneous documentation of psychiatric symptoms of depression, anxiety, etc.).  

In the VHA opinion, dated in November 2017, Dr. Greenberg responded that he was unable to render an opinion, with a reasonable degree of medical probability, as to whether it was at least as likely as not that the Veteran's bipolar disorder had onset during his period of service or was otherwise related to service.  He found that it was at least as likely as not that the Veteran's bipolar disorder stemmed from the most likely etiologies of family history and genetics.  He did not know how to explain the discrepancies in the clinical record of no objective mental status examination clinical findings and no subjective complaints by the Veteran in the military physical examinations and reports of medical history in 1990 and 1992.  He could not say whether one medical reference cited by the different experts was held to have a greater acceptance over another in the entire science of psychiatry.  He stated that it was "difficult to discern the contributions" of the Veteran's service and subsequent stressors unrelated to military service (e.g., his motor vehicle accident) to his reported symptoms of depression and anxiety.  He stated (without reference to medical literature) that "triggers, or external factors, or stressful life events" could contribute to the onset/development of bipolar disorder or aggravate existing symptoms, particularly in an individual who has a "genetic vulnerability, as applied to this Veteran's case."  Whether cannabis use in service was a tell-tale sign of the existence of co-morbid bipolar disorder, he could only comment that the DSM-5 [the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition] indicates that substance use disorders are common in bipolar disorders as well as included separately in the differential diagnosis of a bipolar mood disorder.  He concluded by reiterating that he did not know how to explain the discrepancies in the record other than to state that "perhaps appellant's clinical picture has changed since his military service, or he is a good actor, or there may be unusual variability in his emotional presentation."  
Analysis

It is not in dispute that the Veteran currently has a diagnosis of bipolar disorder, which was initially diagnosed in 2004.  The critical (and dispositive) question remaining the psychiatric disability, first diagnosed many years after service, is shown to be etiologically related to his service.  The record contains varying opinions that address the question regarding the onset of bipolar disorder.  On the one hand, there are opinions by a VA examiner in March 2012 and a VHA expert in August 2016 which are unfavorable to the claim.  On the other hand, there are opinions by a VA staff psychiatrist in April 2007 and private physicians (Drs. Cesta and Center), which are favorable.  Finally, there is the November 2017 opinion by a VHA expert which unfortunately is noncommittal on the matter.  Each of these opinions was described above in detail, along with the reasons why the Board sought further medical guidance.  

The Board remains troubled by certain deficiencies in the favorable medical opinions.  The April 2007 VA opinion was without any apparent review of the service treatment records, and the psychiatrist did not reconcile the statements provided with the absence of objective psychiatric symptoms during service.  In his opinions, Dr. Cesta made sweeping and emphatic pronouncements that seemed to leave no doubt that the Veteran's bipolar disorder began during service, but did not specifically reference the reports in service indicating that the Veteran was found to be normal on psychiatric clinical evaluation, and that during service the Veteran himself denied having any psychiatric symptoms of depression and anxiety (now recognized as manifestations of his bipolar disorder).  Dr. Center likewise did not furnish any explanation for the lack of bipolar symptoms or history of symptoms of depression and anxiety in the military examination reports and medical history reports.  Common denominators for the favorable opinions are the disregard of the contemporaneous evidence during service and the concurrent reliance, in no small part, on the Veteran's own reported history of the onset of his bipolar symptoms during service.  However, he has not provided a satisfactory explanation for the normal psychiatric evaluation on military examinations in 1990 and 1992 or his clear denials of psychiatric symptoms of depression and anxiety in medical history reports on those occasions.  In other words, his current accounts of symptoms during service are inconsistent with contemporaneous records.  Further, his initial treatment records in 2004, note his report that his mental disorder problems began after a motor vehicle accident in 1999 (a number of years after service); only later, in connection with his VA disability claim, did he report that his depression began in service and became "totally disabling" in 1999.  In other words, when the Veteran had the opportunity during service to report symptoms of bipolar disorder, and on his initial VA visit in 2004 to report having symptoms since service, he did not do so.  Consequently, the Board finds (in contrast to Dr. Cesta's view) that the Veteran's current statements and testimony have limited credibility.  Further, as the 2007 VA examining psychiatrist and private medical consultants relied on the Veteran's reports of medical history not corroborated in the record at the time, the probative value of their opinions is not unquestioned.  For example, Dr. Cesta is certain that the Veteran's use of marijuana in service - a fact that is substantiated - is clear evidence of the onset of bipolar disorder because its use was to mitigate symptoms of depression alternating with mania - an assumption based on the Veteran's report that is not substantiated in the record.  

The Board also finds problematic the citations to peer-reviewed medical literature in both the favorable and unfavorable opinions, which seem to present two opposing viewpoints in the science of psychiatry.  For instance, with a citation to a particular article, VHA expert Dr. McGuire, refuted Dr. Cesta's assertion that military stresses caused or exacerbated the Veteran's bipolar disorder.  Then, Dr. Cesta declared Dr. McGuire's views to be "antiquated" and cited to a reputedly "world-renowned" expert to rebut his statements.  The second VHA opinion was sought to obtain some clarity regarding which medical literature references merited greater authority as applied to the Veteran's case.  However, the VHA expert, Dr. Greenberg, was unable to provide further guidance in the matter.  He did find that it was likely that the Veteran's bipolar disorder was traceable to family history and genetics, and that there was support - albeit without citing to any particular medical literature - for the belief that bipolar disorder development or symptom aggravation may be triggered by stressful life events, especially in a person with a genetic predisposition.  He found it difficult to discern what "contributions" or impact, if any, the Veteran's service and post-service stressors such as the motor vehicle accident in 1999 may have had on his current bipolar disorder.  He also stated that in general, without any particular reference to the Veteran's circumstances, substance use disorders were commonly seen in bipolar disorders.  The second VHA opinion does not provide probability that the Veteran's current disorder had onset in service, but seems to only endorse the possibility that such may have occurred given the facts presented.    
 
In view of the foregoing with evidence both supportive and against the claim at hand, the Board finds that the competent evidence is at least in equipoise regarding whether the Veteran's currently diagnosed bipolar disorder had its onset during his active duty service.  Mindful of the evidentiary standard for substantiating a claim under 38 C.F.R. § 3.102, the Board therefore concludes that with resolution of reasonable doubt in the Veteran's favor, service connection for bipolar disorder is warranted.  


ORDER

The appeal seeking service connection for bipolar disorder is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


